             Case
             Case1:20-cv-07028-VEC
                  1:20-cv-07028-VEC Document
                                    Document10
                                             9 Filed
                                               Filed10/06/20
                                                     10/06/20 Page
                                                              Page11of
                                                                    of22



MEMO ENDORSED
   October 6, 2020                                                                 Michael C. Schmidt
                                       USDC SDNY                                   Member
                                       DOCUMENT                                    Direct Phone 212-453-3937
   VIA ECF                                                                         Direct Fax   866-736-3682
                                       ELECTRONICALLY FILED                        mschmidt@cozen.com
                                       DOC #:
   Honorable Valerie E. Caproni        DATE FILED: 10/6/2020
   United States District Judge
   United States District Court
   Southern District of New York
   40 Foley Square
   New York, New York 10007

                   Re:     Performance Food Group, Inc. v. OTG Management LLC
                           Case No. 20-CV-07028 (VEC)

   Dear Judge Caproni:

          We hope you and your family have remained well during this challenging year. We have
   just been retained to represent the Defendant OTG Management in this action, and have been
   forwarded a copy of Your Honor’s Notice of Initial Pre-Trial Conference (D.E. 4). We respectfully
   submit this letter, with the consent of Plaintiff, to request a brief adjournment of the initial pre-trial
   conference scheduled for October 16th, and the corresponding joint letter submission deadline of
   this Thursday, October 8th.

           We are in the process of reviewing Plaintiff’s allegations and the nature of the significant
   monies claimed to be owed by Plaintiff, with the hope that we might be in a position to address
   these issues informally with Plaintiff shortly after I have had an opportunity to discuss them with
   my client. Thus, we respectfully request an adjournment of the current deadlines as follows:

           1. Plaintiff’s counsel has consented to an extension of time for Defendant to respond to
              the complaint to November 3, 2020, subject as well to Your Honor’s approval. For that
              reason, we would like to request an adjournment of the initial pre-trial conference to a
              date after that deadline.

           2. The initial pre-trial conference is currently scheduled for October 16, 2020.

           3. This is the first request for an adjournment of the initial pre-trial conference.

           4. As noted above, Plaintiff’s counsel consents to this request.

           5. After consulting with Plaintiff’s counsel, both sides would be available for a pre-trial
              conference on November 6th, November 9th, November 10th, and November 12th
              (afternoon only on the 12th) if any of those dates work for the Court. We would also
              then request a corresponding new date for the submission of the parties’ joint letter.



    LEGAL\48712145\1


                                            277 Park Avenue New York, NY 10172
                             212.883.4900     888.864.3013    212.986.0604 Fax   cozen.com
          Case
          Case1:20-cv-07028-VEC
               1:20-cv-07028-VEC Document
                                 Document10
                                          9 Filed
                                            Filed10/06/20
                                                  10/06/20 Page
                                                           Page22of
                                                                 of22

Honorable Valerie E. Caproni
October 6, 2020
Page 2
______________________________________



        Thank you very much for your attention and consideration.

                                                    Respectfully yours,

                                                    COZEN O'CONNOR




                                                    By:    Michael C. Schmidt


cc:     Counsel of Record (via ECF)


      Application GRANTED. Defendant must respond to the
      complaint by November 3, 2020. The initial pretrial
      conference currently scheduled for October 16, 2020 is
      adjourned to November 6, 2020 at 10:30 a.m. The parties
      must appear for the conference by dialing 888-363-4749,
      using the access code 3121171, and the security code 7028.
      The parties' joint submissions are due by October 29, 2020.


      SO ORDERED.
                                                              10/6/2020



      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE




LEGAL\48712145\1
